 


109 HR 49 IH: Eating Disorders Awareness, Prevention, and Education Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 49 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Biggert (for herself and Mr. Strickland) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title V of the Elementary and Secondary Education Act of 1965 to raise awareness of eating disorders and to create educational programs concerning the same, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Eating Disorders Awareness, Prevention, and Education Act of 2005. 
2.FindingsThe Congress finds the following: 
(1)An estimated 5,000,000 to 10,000,000 women and girls and 1,000,000 men and boys suffer from eating disorders, including anorexia nervosa, bulimia nervosa, and binge eating disorder, as well as eating disorders that are not otherwise defined. 
(2)Anorexia nervosa is an eating disorder characterized by self-starvation and excessive weight loss. 
(3)An estimated 0.5 to 3.7 percent of American women will suffer from anorexia nervosa in their lifetime. 
(4)Anorexia nervosa is associated with serious health consequences including heart failure, kidney failure, osteoporosis, and death. 
(5)Anorexia nervosa has the highest mortality rate of all psychiatric disorders. A young woman is 12 times more likely to die than other women her age without anorexia. 
(6)Bulimia nervosa is an eating disorder characterized by excessive food consumption followed by inappropriate compensatory behaviors, such as self-induced vomiting, misuse of laxatives, fasting, or excessive exercise. 
(7)Bulimia nervosa is common: an estimated 1.1 to 4.2 percent of American women will suffer from this disorder in their lifetime. 
(8)Bulimia nervosa is associated with cardiac, gastrointestinal, and dental problems including irregular heartbeats, gastric rupture, peptic ulcer, and tooth decay. 
(9)Binge eating disorder is characterized by frequent episodes of uncontrolled overeating. 
(10)Binge eating disorder is common: an estimated 2 to 5 percent of Americans experience this disorder in a 6-month period. 
(11)Binge eating is associated with obesity, heart disease, gall bladder disease, and diabetes. 
(12)Eating disorders usually appear in adolescence and are associated with substantial psychological problems, including depression, substance abuse, and suicide. 
(13)Forty-two percent of 1st through 3d grade girls want to be thinner, and 81 percent of 10-year-old children are afraid of being fat. 
(14)Thirty-five percent of dieters progress to pathological dieting, and 20 to 25 percent of these individuals progress to partial or full syndrome eating disorders. 
(15)Eating disorders can lead to death. According to the National Institute of Mental Health, 1 in 10 people with anorexia nervosa will die of starvation, cardiac arrest, or other medical complications. 
(16)Eating disorders can have a negative impact on the educational advancement of a student, a situation often overlooked and rarely addressed in the Nation’s schools. 
(17)Educational efforts to prevent eating disorders are of primary importance to the health, well being, and academic success of the Nation’s students. 
(18)Females are much more likely than males to develop an eating disorder. An estimated 5 to 15 percent of people with anorexia or bulimia and an estimated 35 percent of people with binge eating disorder are male. 
3.PurposesThe purposes of this Act are the following: 
(1)To provide States, local school districts, and parents with the means and flexibility to improve awareness of, identify, and help students with eating disorders. 
(2)To help ensure that such individuals receive a high-quality education and secure their chance for a bright future. 
4.Innovative assistance for the identification of, training on, and educational awareness of eating disordersSection 5131(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7215(a)) is amended by adding at the end the following: 
 
(28)Programs to improve the identification of students with eating disorders, increase awareness of such disorders among parents and students, and train educators (such as teachers, school nurses, school social workers, coaches, school counselors, and administrators) on effective eating disorder prevention and assistance methods.. 
5.Public service announcementsThe Secretary of Education, in consultation with the Secretary of Health and Human Services and the Director of the National Institutes of Health, shall carry out a program to develop, distribute, and promote the broadcasting of public service announcements to improve public awareness, and to promote the identification and prevention, of eating disorders. 
6.Eating disorder research and reportNot later than 18 months after the enactment of this Act, the National Center for Education Statistics and the National Center for Health Statistics shall conduct a study on the impact eating disorders have on educational advancement and achievement. The study shall— 
(1)determine the prevalence of eating disorders among students and the morbidity and mortality rates associated with eating disorders; 
(2)evaluate the extent to which students with eating disorders are more likely to miss school, have delayed rates of development, or have reduced cognitive skills; 
(3)report on current State and local programs to educate youth about the dangers of eating disorders, as well as evaluate the value of such programs; and 
(4)make recommendations on measures that could be undertaken by the Congress, the Department of Education, States, and local educational agencies to strengthen eating disorder prevention and awareness programs. 
 
